Citation Nr: 1022538	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  06-11 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
gastric perforation and splenectomy associated with surgery 
for triple coronary artery bypass grafting performed at the 
Memphis, Tennessee, VA Medical Center (VAMC), from June 6-8, 
2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The Veteran served on active duty from February 1964 to 
February 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the Veteran's claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
splenectomy associated with surgery for triple coronary 
artery bypass grafting performed at the Memphis, Tennessee, 
VA Medical Center, from June 6-8, 2003.

For good cause shown, the Veteran's appeal has been advanced 
on the Board's docket in accord with 38 U.S.C.A. § 7107 and 
38 C.F.R. § 20.900(c). 

In September 2007, the Board promulgated a decision denying 
the Veteran's claim.  The Veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  By an October 2008 Order, the Court, pursuant to a 
joint motion, vacated the Board's decision and remanded the 
case for compliance with the instructions of the joint 
motion.  In September 2009, the Board remanded the case to 
the RO for evidentiary development consistent with the 
October 2008 Court order, which included obtaining a medical 
opinion addressing the claim at issue.  The requested opinion 
was obtained in February 2010.  Thereafter, the denial of the 
Veteran's claim for compensation under 38 U.S.C.A. § 1151 was 
confirmed in a May 2010 rating decision/supplemental 
statement of the case.  The case was then returned to the 
Board and the Veteran now continues his appeal. 

The Board has reviewed the development conducted by the RO 
pursuant to the September 2009 remand and finds that the RO 
has substantially complied with the Board's instructions in 
the remand; therefore, no further corrective development in 
this regard is required.  See Stegall v. West, 11 Vet. App. 
268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).    




FINDINGS OF FACT

1.  The Veteran underwent surgical procedures at the VAMC in 
June 2003.  In pertinent part, a gastric perforation with 
inflammation of the spleen was discovered during the course 
of treatment; the perforation was reduced and the spleen was 
removed.

2.  The preponderance of the competent medical evidence is 
against a finding that the Veteran's gastric perforation and 
splenectomy were the result of carelessness, negligence, lack 
of proper skill, error in judgment, or some other incident of 
fault on the part of the VA, or were the result of an event 
that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
the Veteran's gastric perforation and splenectomy are not 
met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist

The Board notes at the outset that, in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

With respect to the claim for 38 U.S.C.A. § 1151 compensation 
on appeal, generally, the notice requirements for VA 
compensation claims have five elements: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  VCAA notice must also: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining 
VCAA notice requirements).  During the course of the appeal, 
§ 3.159(b) was revised and the requirement that VA request 
that the claimant provide any evidence in his possession that 
pertains to the claim was removed from the regulation.

The VA compensation claim decided herein stems from the 
Veteran's application for 38 U.S.C.A. § 1151 compensation 
that was filed in November 2003.  VCAA notice letters 
addressing the applicability of the VCAA to § 1151 claims and 
of VA's obligations to the Veteran in developing such claims 
were dispatched to the Veteran in January and February 2004, 
which address the issue on appeal and satisfy the above-
described mandates.  Although these letters failed to discuss 
the requirements that the Veteran be informed of how VA 
calculates degree of disability and assigns an effective date 
for the disability, as prescribed in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), it is unclear whether the holding in 
Dingess/Hartman is even applicable to the present case as the 
issue involves a claim for compensation under 38 U.S.C.A. § 
1151, as opposed to service connection. Moreover, even if it 
is applicable, the focus of this case is whether the Veteran 
is entitled to compensation under 38 U.S.C.A. § 1151, for 
which, as detailed above, he received adequate notification.  
In short, the outcome of this case does not depend upon the 
information discussed by the Dingess/Hartman holding.  
Further, for the reasons detailed below the Board finds that 
the claim must be denied as the preponderance of the evidence 
is unfavorable.  As such, no disability rating and/or 
effective date is to be assigned or even considered for this 
claim.  Thusly, the Board concludes that the Veteran has not 
been prejudiced by the absence of notification of the Court's 
holding in Dingess/Hartman.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).   The January and February 2004 notice 
letters were fully compliant with the current notice 
requirements and were furnished prior to the adjudication of 
the § 1151 claim in the first instance.  Therefore, there is 
also no defect in the timing of the notice.  Furthermore, 
neither the Veteran nor his representative have made any 
assertion that there has been any defect in the timing or 
content of the VCAA notification letters associated with this 
particular claim.

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the Veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  In this regard, the Board 
observes that the Veteran's VA medical records as pertinent 
to his treatment at the VAMC during the period of June 6-8, 
2003, have been obtained and associated with the claims file.  
These records are the only ones of relevance to the matter at 
issue.  In any case, the Veteran has not indicated that there 
are any outstanding relevant medical records or other 
pertinent evidence that must be considered in this current 
appeal with respect to the issue decided on the merits 
herein.  The Board notes at this juncture that the Veteran's 
representative has argued that the RO should obtain the 
VAMC's medical quality assurance records, if any are 
available, which relate to this claim.  However, neither the 
Board nor the RO adjudicators are at liberty to obtain such 
records.  Although VA is required under the VCAA to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, and 
quality assurance records might contain evidence and 
conclusions relevant to a determination under 38 U.S.C.A. § 
1151, VA is not permitted to disclose quality assurance 
records to the public except in narrowly-defined 
circumstances pursuant to 38 U.S.C.A. § 5705.  Because 
records obtained through the VCAA must be considered in a 
claim, and records considered in a claim must be disclosed to 
claimants under VA regulations and court case law, it has 
been determined that Congress intended the privilege to apply 
to prevent VA from obtaining and using these records where 
doing so would inevitably entail disclosure.  Consequently, 
for these reasons, the Board concludes that VA has fulfilled 
the duty to assist the appellant in this case.

VA has obtained medical opinions in November 2004 and 
February 2010 that specifically address the § 1151 claim at 
issue.  The Board has reviewed these opinions and note that 
the Veteran's claims file was reviewed by each of the 
physicians who provided them.  Furthermore, the examiners 
provided adequate discussion of their clinical observations 
and a rationale to support their findings and conclusions 
within the context of the relevant clinical history as 
contained within the Veteran's claims file.  Thus, the 
November 2004 and February 2010 opinions are deemed to be 
adequate for adjudication purposes for the matter at issue.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran in the 
evidentiary development of his § 1151 claim decided herein, 
and thus no additional assistance or notification is 
required.  The Veteran has suffered no prejudice that would 
warrant a remand, and his procedural rights have not been 
abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board will therefore proceed with the adjudication of this 
appeal.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The appellant must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual background and analysis: entitlement to compensation 
under 38 U.S.C.A. § 1151 for a gastric perforation and 
splenectomy associated with surgery for triple coronary 
artery bypass grafting performed at the Memphis, Tennessee, 
VA Medical Center, from June 6 - 8, 2003.

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the Veteran 
possesses the requisite knowledge, skill, experience, 
training, or education to render a medical diagnosis or 
provide a medical opinion regarding matters of medical 
causation or etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Consequently, his contentions and 
assertions cannot constitute competent medical evidence.  38 
C.F.R. § 3.159(a)(1) (2009).

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended by 
the United States Congress.  See § 422(a) of PL 104-204.  The 
purpose of the amendment was, in effect, to overrule the 
United States Supreme Court decision in Brown v. Gardner, 115 
S. Ct. 552 (1994), which held that no showing of negligence 
was necessary for recovery under § 1151.  In pertinent part, 
Section 1151, as amended, reads as follows:

Compensation under this Chapter and 
dependency and indemnity compensation under 
Chapter 13 of this Title shall be awarded for 
a qualifying additional disability or a 
qualifying death of a veteran in the same 
manner as if such additional disability or 
death were service-connected.  For purposes 
of this section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or death 
was not the result of the veteran's willful 
misconduct and - 

(1)  the disability or death was caused by 
hospital care, medical or surgical treatment, 
or examination furnished the veteran under 
any law administered by the Secretary, either 
by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of 
this title, and the proximate cause of the 
disability or death was:

(A)  carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance 
of fault on the part of the Department in 
furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B)  an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to 
establish entitlement to Section 1151 benefits, these factors 
must be shown: (1) Disability/additional disability; (2) that 
VA hospitalization, treatment, surgery, examination, or 
training was the cause of such disability; and (3) that there 
was an element of fault on the part of VA in providing the 
treatment, hospitalization, surgery, etc., or that the 
disability resulted from an event not reasonably foreseeable.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 
3.361, in pertinent part also provides that

(1)  Care, treatment, or examination.  To 
establish that carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical 
treatment, or examination proximately caused 
a veteran's additional disability or death, 
it must be shown that the hospital care, 
medical or surgical treatment, or examination 
caused the veteran's additional disability or 
death (as explained in paragraph (c) of this 
section); and (i) VA failed to exercise the 
degree of care that would be expected of a 
reasonable health care provider . . .

38 C.F.R. § 3.361(d).

In the instant case, the Board finds that the preponderance 
of the evidence is against the Veteran's claim of entitlement 
to compensation under 38 U.S.C.A. § 1151 for his gastric 
perforation and splenectomy and additional disabling post-
operative residuals associated with surgery for triple 
coronary artery bypass grafting performed at the Memphis, 
Tennessee, VA MC, from June 6-8, 2003.

The Board acknowledges that the Veteran underwent surgical 
procedures at the VAMC in June 2003, including triple 
coronary artery bypass surgery.  Following this procedure, he 
developed atrial fibrillation and then some increasing 
abdominal pain.  He subsequently underwent exploratory 
surgery which revealed a gastric perforation with 
inflammation of the spleen.  The perforation was reduced and 
the spleen was removed.  The records reflect that prior to 
each procedure, the Veteran was duly appraised of the 
situation and of the risks involved with the surgical 
treatment about to be rendered and had given his informed 
consent to undergo the proposed treatment.

The Veteran essentially contends that that the gastric 
perforation was caused by the initial surgery he underwent at 
the VAMC in June 2003.  In support of this claim, he notes 
that the surgical report for the exploratory surgery notes, 
in part, that the perforation was in an area that could not 
have been ulcer-based.

The Board does not dispute that the surgical report stated 
that there seemed to be no ulcer base to the perforation.  
Moreover, as detailed below, VA medical opinions dated in 
November 2004 and February 2010 indicate the perforation may 
have been due to a VA procedure involving the insertion of a 
nasogastric tube.  However, the competent medical opinions of 
record do not support a finding that the gastric perforation 
was due to carelessness, negligence, lack of proper skill, 
error in judgment, or some other incident of fault on the 
part of the VA, or that it was an event that was not 
reasonably foreseeable.  Such evidence is necessary to 
receive compensation under the current, applicable version of 
38 U.S.C.A. § 1151.

The text of the November 2004 VA medical opinion shows, in 
pertinent part, that the VA clinician reviewed the Veteran's 
claims file in its entirety and noted that the medical 
records from July 2003 reflected that a Dobbhoff nasogastric 
tube was seen outside the confines of the Veteran's stomach.  
The clinician noted that a Dobbhoff tube was a soft tube, 
which was not introduced by force other than initially 
through the nose rather than being swallowed and gradually 
assumed into the stomach by the Veteran's own peristaltic 
activity; that only the tip of the tube was weighted and that 
was only to allow gravity for the ascent of the tube with 
ordinary peristalsis.  Moreover, it was noted that the 
Veteran was quite ill and cachexic following his coronary 
artery bypass grafting, which was coincidental to the 
complication of gastric perforation.  However, the clinician 
stated that appropriate measures were taken immediately on 
identifying this tube as being outside the confines of the 
stomach and the left subphrenic space; that the Veteran 
ultimately required debridement surgically and antibiotic 
therapy to remove the abscess and the infected spleen; and 
that the Veteran's post-operative clinical state would be 
conducive to his having had a gastric perforation from either 
erosion from the expected proximity to the Dobbhoff tube tip 
or a stress ulcer from cachexia and the post-operative state 
in general unrelated to the presence of the Dobbhoff tube but 
allowing it to migrate out of the stomach.

Regardless of the case, the VA clinician stated that the 
foregoing would not suggest that the Veteran had any improper 
or negligent post-operative care as regards the gastric 
perforation.  The clinician further stated that additional 
rationale was the lack of force manually applied to the 
Dobbhoff tube, for example, as such would be done with upper 
endoscopic procedures or ERCP (endoscopic retrograde 
cholangiopancreatography) for example.  Therefore, it was the 
clinician's medical opinion within a reasonable degree of 
medical certainty after reviewing the entirety of the 
Veteran's records that the Dobbhoff tube migrated out the 
confines of the stomach wall by means of local erosion and/or 
gastric ulcer, neither of which would be related to improper 
or negligent medical care.

The text of the February 2010 VA medical opinion shows, in 
pertinent part, that the opining physician reviewed the 
Veteran's claims file in its entirety and believed that it 
was at least as likely as not (although it was a very rare 
possibility that such an event would occur) that the Dobbhoff 
nasogastric tube placement during the Veteran's surgery at 
some point between June 6-8, 2003, was the cause of the 
Veteran's gastric perforation.  The opining physician went on 
to say that although she could not state with 100-percent 
certainty that this was what had occurred, it was more likely 
than not the situation as the Veteran did not evidently have 
a well-visualized ulcer crater or other anatomic abnormality 
that was obvious to the surgeon or commented upon during 
surgical exploration.  The visual evidence did not reveal any 
obvious signs of ulcer crater, bleeding, or diverticulum.  
The opining physician expressed her belief that due to the 
urgency of the Veteran's medical situation at the time he was 
admitted for surgery, there was the possibility that some 
subtlety may have been missed in this regard.  However, she 
also stated that it was her opinion that the placement of the 
Dobbhoff nasogastric tube in the operative course of the 
Veteran was completely within the standard of medical care 
and was accepted clinical practice.  Although she 
acknowledged that the gastric perforation was a described 
complication of such placement, she stated that such an event 
was very rare and that its occurrence during the Veteran's 
treatment at the VAMC in June 6-8, 2003, was not in any way 
the result of lack of skill, or error in judgment, or fault 
on part of VA; was not the result of carelessness, 
negligence, or lack of skill on part of VA medical care 
providers; and was not a foreseeable event.  While this was 
an unfortunate and rare event, it was not an unheard of 
complication of Dobbhoff nasogastric tube placement.  The 
ensuing gastric perforation was tended to properly and 
promptly within a very short timeframe and was appropriately 
treated with an exploratory laparotomy, as per the opining 
physician's review of the Veteran's chart. 

In view of the foregoing discussion, the Board finds that the 
relevant competent medical opinions of record addressing this 
case have concluded that the Veteran's gastric perforation, 
which resulted in the splenectomy and additional disabling 
post-operative residuals associated with coronary bypass 
surgery performed at the VAMC from June 6-8, 2003, was not 
the result of carelessness, negligence, lack of proper skill, 
error in judgment, or some other incident of fault on the 
part of the VA, nor as the result of an event that was not 
reasonably foreseeable.  While the February 2010 reviewer 
noted the gastric perforation was not a foreseeable event, 
this was a rare, but not unheard of, complication of 
nasogastric tube placement.  By way of explanation, she noted 
that gastric perforation is a possible complication of 
nasogastric tube placement, although less commonly occurring 
than nasopharyngeal or transbronchial misplacement and 
perforations.  As these opinions are based upon a complete 
review of the claims folder, the Board finds that they are 
predicated upon an adequate factual and clinical foundation.  
Therefore, the Board must conclude that the preponderance of 
the evidence is against the Veteran's claim of entitlement to 
compensation under 38 U.S.C.A. § 1151, and the claim must be 
denied.  Since the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert, 
supra; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Compensation under 38 U.S.C.A. § 1151 for a gastric 
perforation and splenectomy associated with surgery for 
triple coronary artery bypass grafting performed at the 
Memphis, Tennessee, VA MC, from June 6-8, 2003, is denied.


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


